             Case 18-35672 Document 2522 Filed in TXSB on 12/02/19 Page 1 of 20




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                               §
    In re:                                                     § Chapter 11
                                                               §
    WESTMORELAND COAL COMPANY., et al.,1                       § Case No. 18-35672 (DRJ)
                                                               §
                             Debtors.                          § (Jointly Administered)
                                                               §

                NONPARTY ALIXPARTNERS LLP’S RESPONSE TO PROPOSED
              PROFESSIONALS’ EMERGENCY MOTION TO COMPEL DISCOVERY
                      AND EMERGENCY CROSS-MOTION TO QUASH

              THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
              OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
              PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
              AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
              PARTY. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE
              GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE
              GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION
              AND HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING.
              UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER
              EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION AT THE HEARING.
              REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

              EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT CONSIDERS THE
              MOTION ON AN EMERGENCY BASIS, THEN YOU WILL HAVE LESS THAN 21 DAYS
              TO ANSWER. IF YOU OBJECT TO THE REQUESTED RELIEF OR IF YOU BELIEVE
              THAT THE EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU SHOULD
              FILE AN IMMEDIATE RESPONSE.

              A HEARING WILL BE HELD ON THIS MATTER AS SOON AS POSSIBLE BEFORE
              THE HONORABLE DAVID R. JONES, 515 RUSK STREET, COURTROOM 400,
              HOUSTON, TEXAS 77002.

              REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.




1
             Due to the large number of Debtors in these chapter 11 cases, which are consolidated for
             procedural purposes only, a complete list of the debtors and the last four digits of their tax
             identification, registration, or like numbers is not provided herein. A complete list of such
             information may be obtained on the website of the proposed claims and noticing agent in
             these chapter 11 cases at www.donlinrecano.com/westmoreland. Westmoreland Coal
             Company’s service address for the purposes of these chapter 11 cases is 9540 South
             Maroon Circle, Suite 300, Englewood, Colorado 80112.
            Case 18-35672 Document 2522 Filed in TXSB on 12/02/19 Page 2 of 20




                                                     TABLE OF CONTENTS

PRELIMINARY STATEMENT .........................................................................................................1

FACTUAL BACKGROUND ..............................................................................................................2

     A.         McKinsey Serves A Series Of Irrelevant, Overbroad, And Unduly Burdensome
                Subpoenas. .........................................................................................................................2

     B.         AlixPartners Timely Responds And Objects To The Subpoenas. .....................................5

     C.         McKinsey Met And Conferred Once Before Filing Its Motion. ........................................6

     D.         Communications With McKinsey Since The Motion Was Filed ......................................7

ARGUMENT .......................................................................................................................................7

     I.         The Motion Should Be Denied Because The Requests Are Irrelevant, Overly Broad,
                And Unduly Burdensome. .................................................................................................7

     II.        The Motion Should Be Denied Based On McKinsey’s Failure To Meet And Confer
                In Good Faith. ..................................................................................................................10

     III.       The Court Should Grant AlixPartners’ Motion To Quash The Latest Subpoenas. .........11

CONCLUSION ..................................................................................................................................14




                                                                       i
           Case 18-35672 Document 2522 Filed in TXSB on 12/02/19 Page 3 of 20



                                                  TABLE OF AUTHORITIES

Cases                                                                                                                             Page(s)

Bancroft Life & Cas. ICC, Ltd. v. Lo,
   Misc. Action H-13-0389, 2013 WL 12142367 (S.D. Tex. Jun. 11, 2013) ..............................13

Buckeye Ret. Co. v. Wade (In re Wade),
   No. 10-31139-H3-7, 2012 Bankr. LEXIS 5210 (Bankr. S.D. Tex. Nov. 7, 2012) ....................7

Campos v. Webb Cty.,
  No. 5:12-CV-7, 2013 WL 12387157 (S.D. Tex. Oct. 25, 2013) .............................................13

MetroPCS v. Thomas,
   327 F.R.D. 600 (N.D. Tex. 2018) ..................................................................................7, 11, 13

Statutes and Rules

Fed. R. Civ. P. 37(a)(1) ..................................................................................................................10

Fed. R. Civ. P. 45(a)(2) ....................................................................................................................9

Fed. R. Civ. P. 45(d)(1)............................................................................................................10, 11

Fed. R. Civ. P. 45(d)(3)(A) ............................................................................................................11




                                                                       ii
        Case 18-35672 Document 2522 Filed in TXSB on 12/02/19 Page 4 of 20



       Nonparty AlixPartners LLP (“AlixPartners”) submits this memorandum (i) in opposition to

the November 26, 2019 Emergency Motion To Compel Discovery From AlixPartners LLP (the

“Motion”) filed by McKinsey Recovery & Transformation Services U.S., LLC and its affiliates

(“McKinsey”) and (ii) in support of AlixPartners’ cross-motion to quash filed herewith. Through its

Motion, McKinsey seeks to compel AlixPartners to comply in full with a document subpoena that

McKinsey served on November 11, 2019 (the “Document Subpoena”) and a deposition subpoena

that it served on November 6, 2019 (the “Deposition Subpoena” and, together with the Document

Subpoena, the “Subpoenas”).

                                   PRELIMINARY STATEMENT

       This year alone, McKinsey has served seven nonparty subpoenas on AlixPartners seeking

discovery regarding AlixPartners’ Rule 2014 disclosure practices, AlixPartners’ disclosures in other

bankruptcies, AlixPartners’ communications regarding McKinsey, AlixPartners’ high-level business

strategy, and a great deal else that has nothing whatsoever to do with whether McKinsey’s disclosure

practices in this Chapter 11 proceeding were proper. Last Tuesday, McKinsey filed an emergency

motion asking this Court to require AlixPartners to fully respond to two of those subpoenas. The

Motion should be denied in its entirety, and the Court should grant AlixPartners’ cross-motion to

quash the two subpoenas that McKinsey served on AlixPartners ninety minutes before filing the

Motion (the “Latest Subpoenas”). AlixPartners reserves all rights to seek such other relief as is just

and proper, including sanctions.

       AlixPartners is a nonparty to this action in every sense of the word. It played no advisory

role in the underlying Westmoreland Chapter 11 proceeding. It is not party to Mar-Bow’s pending

objection to McKinsey’s retention in this matter (the “Objection”) and had not appeared in this action

in any respect until filing this opposition to the Motion.

       Nonetheless, McKinsey has launched an abusive nonparty discovery campaign against


                                                   1
       Case 18-35672 Document 2522 Filed in TXSB on 12/02/19 Page 5 of 20



AlixPartners designed to extract broad and burdensome discovery on matters that are untethered to

the question of whether the Court should grant McKinsey’s retention application. Rather than

seeking information bearing on that topic, the subpoenas seek what amounts to pre-complaint

discovery for a lawsuit that McKinsey has threatened against nonparty AlixPartners. The subpoenas

also attempt to end run a recent decision of the Delaware Chancery Court. They demand production

of the “‘Competitive Response Documents’ referenced in the . . . Delaware Litigation.” (Mot. Ex. D

at Request No. 12.) But the Delaware Chancery Court already denied McKinsey access to those

same documents, and McKinsey’s appeal to the Delaware Supreme Court with respect to one of the

documents is pending.

       McKinsey claims to have filed the Motion now—and on an emergency basis—because

AlixPartners “refused to engage” on the Subpoenas. This is false. AlixPartners met and conferred

with McKinsey on Thursday, November 21, less than 24 hours after serving its written responses to

the Subpoenas, and wrote McKinsey the following Monday, November 25 to propose reconvening

for the next meet-and-confer session after the Thanksgiving weekend. Rather than responding to that

request, McKinsey rushed to Court, filing this emergency Motion last Tuesday. This reflects a

strategy of imposing maximum burden on AlixPartners, not a good faith effort to meet and confer.

       For these and other reasons set forth below, AlixPartners respectfully requests that the Court

(i) deny the Motion in its entirety and (ii) grant AlixPartners’ cross-motion to quash the Latest

Subpoenas.

                                  FACTUAL BACKGROUND

       A. McKinsey Serves A Series Of Irrelevant, Overbroad, And Unduly Burdensome
          Subpoenas.

       The Subpoenas subject to the Motion are but two of seven nonparty subpoenas that

McKinsey has served on AlixPartners in the Westmoreland proceeding since the start of this year.

McKinsey served the first two subpoenas—one for documents and one for a deposition—in January

                                                 2
       Case 18-35672 Document 2522 Filed in TXSB on 12/02/19 Page 6 of 20



(Powell Decl. Exs. 1 and 2) (the “January Subpoenas”), in direct defiance of this Court’s December

20, 2018 Order abating document discovery.2 (Dec. 20, 2018 Order at ¶ 5.) After AlixPartners

declined to respond to the January Subpoenas in light of the discovery stay, McKinsey agreed to

“stand down on discovery for the time being.” (Powell Decl. Ex. 3.)

       Then, on November 6, 2019, McKinsey purported to “revive” its January 2019 document

subpoena, demanding that AlixPartners serve any response within seven days. (Powell Decl. Ex. 4.)

At the same time, it served another, supplemental document subpoena and the Deposition Subpoena.

(Id.) AlixPartners requested that McKinsey serve a single, consolidated subpoena because it was

unable to decipher the interaction between the “revived” and new document subpoenas. (Powell

Decl. Ex. 5.) McKinsey relented and served the consolidated Document Subpoena on November 11,

2019. (Powell Decl. Ex. 6.)

       The Document Subpoena contains twenty requests for documents, not counting subparts,

demanding a broad array of AlixPartners’ business information that has nothing to do with

McKinsey’s retention application, including:

       (i)     documents “sufficient to show Your corporate organization and ownership of

               AlixPartners” (Request No. 2);

       (ii)    documents “concerning . . . interpretations of Rule 2014 and Section 327” (Request

               No. 3);

       (iii)   documents about “policies, practices, and procedures that relate to AlixPartners’ Rule

               2014 disclosures and seeking retention under Section 327” (Request No. 7);

       (iv)    “All policies, practices, and procedures that relate to AlixPartners’s Rule 2014

               disclosures and seeking retention under Section 327” (Request No. 8);



2
       The Motion contains numerous unsupported, self-serving misrepresentations of fact, which
       AlixPartners disputes regardless of whether they are expressly addressed herein.
                                                 3
       Case 18-35672 Document 2522 Filed in TXSB on 12/02/19 Page 7 of 20



       (v)     documents about “policies, practices, and procedures relating to Your employees’

               retirement accounts, pension funds, or other retirement investments” (Request No. 9);

       (vi)    “All AlixPartners disclosures made pursuant to Rule 2014” (Request No. 10);

       (vii)   documents “sufficient to show the information available to persons invested in or with

               any pension plan, 401(k) plan, or other investment options offered to employees or

               partners of AlixPartners” (Request No. 16);

       (viii) documents “sufficient to show the retirement investment options available to

               employees and partners of AlixPartners” (Request No. 17); and

       (ix)    documents concerning AlixPartners’ response to McKinsey’s entry into the corporate

               restructuring advisory business—i.e., the “Competitive Response” documents

               (Request No. 19). (Mot. Ex. D.)

       Neither the Subpoenas nor McKinsey’s accompanying correspondence offered any

explanation of why AlixPartners’ corporate organization, ownership structure, historic Rule 2014

filings and related policies, pension plans, or response to McKinsey’s entry into the restructuring

advisory business was relevant to whether McKinsey should be retained in Westmoreland.

       The Motion particularly emphasizes McKinsey’s demand for the “Competitive Response

Documents referenced . . . in the Delaware Litigation[.]” (Mot. Ex. D at Request No. 19.) The

“Delaware Litigation” refers to a lawsuit that AlixPartners filed in Delaware Chancery Court in 2014

against two former employees who stole AlixPartners’ highly confidential business information when

leaving to work for their new employer, McKinsey. (Powell Decl. Ex. 7 at 1-2.) McKinsey was not

party to that litigation (id. at 2), and the Chancery Court’s Confidentiality Order expressly barred

McKinsey from accessing confidential documents produced in discovery (id. at 14). Among those

highly confidential documents were the Competitive Response Documents, which detailed

AlixPartners’ efforts to compete in the restructuring business. The Court entered a temporary


                                                 4
        Case 18-35672 Document 2522 Filed in TXSB on 12/02/19 Page 8 of 20



restraining order at the outset of the litigation barring the defendant employees from accessing,

making use of, or sharing with McKinsey the confidential business information at issue in the

litigation. (Powell Decl. Ex. 8.) The case settled during trial in September 2014.

       AlixPartners moved on from the litigation, but in November 2018, McKinsey—which was

not a party to the underlying case—filed an application with the Delaware Chancery Court seeking

access to the Competitive Response Documents, arguing that there was great public interest in their

disclosure. (Powell Decl. Ex. 9 at 2.) The Chancery Court denied McKinsey’s application, finding

that the public has shown no interest in the so-called Competitive Response Documents and only

McKinsey seeks access to them. (Powell Decl. Ex. 7 at ¶ 15.) McKinsey has appealed this decision

(specifically with respect to one of those documents) to the Delaware Supreme Court. Indeed,

McKinsey filed its opening brief only three weeks before serving the Subpoenas seeking the

Competitive Response Documents. McKinsey’s appeal is pending. (Powell Decl. Exs. 10, 11.)

       The Deposition Subpoena also propounds ten topics for deposition. These topics mirror the

subjects identified in the Document Subpoena.

       B. AlixPartners Timely Responds And Objects To The Subpoenas.

       AlixPartners reviewed the Subpoenas in light of this Court’s instructions regarding the scope

of discovery that would be permitted in connection with this matter, including that discovery must

be focused specifically on McKinsey’s application for retention in Westmoreland and must not be

used “as a vehicle to get discovery for other cases,” “to undermine other court orders,” or for “other

proceedings” (Nov. 13, 2019 Hr’g Tr. at 07:25 – 08:04); that discovery cannot be “a fishing

expedition for the world” (id. at 64:14-15); that discovery not be “tit for tat” (id. at 09:16); and that

it must be tailored to “trying an employment application” (Nov. 20, 2019 Hr’g Tr. at 23:25 – 24:15).

       On November 20, 2019, AlixPartners served responses and objections to both the Document

and Deposition Subpoenas. (Mot. Ex. E, Powell Decl. Ex. 12.) AlixPartners objected to all of the


                                                   5
        Case 18-35672 Document 2522 Filed in TXSB on 12/02/19 Page 9 of 20



document requests and deposition topics on multiple grounds, including that they (i) call for

information irrelevant to this proceeding and are transparently designed to secure discovery for other

purposes; (ii) seek to impose an undue burden on a nonparty; and (iii) otherwise ignore the discovery

limits imposed by the Court. Notwithstanding these objections, AlixPartners noted its “willingness

to meet and confer in good faith concerning the Subpoena and [its] Responses and Objections.” (Mot.

Ex. E at Objections to Definitions and Instructions No. 11; Powell Decl. Ex. 12 at Objection to

Definitions No. 8.)

       C. McKinsey Met And Conferred Once Before Filing Its Motion.

       On November 21, 2019, the day after AlixPartners served its responses and objections to the

Subpoenas, AlixPartners met and conferred with McKinsey. McKinsey stood firm on every single

request. McKinsey also proposed that AlixPartners conduct an electronic search for documents

responsive to the Document Subpoena using a list of seventeen search strings and at least six

custodians. (Powell Decl. Ex. 13.)

       During the meet and confer, AlixPartners noted that the Subpoenas went far beyond the scope

of inquiry that the Court had identified and sought information that was not remotely relevant to its

retention application. In response, McKinsey claimed that during a November 20 status conference,

this Court had addressed McKinsey’s nonparty discovery of AlixPartners and authorized the scope

reflected in the Subpoenas. (Powell Decl. Ex. 14 at 1.) AlixPartners agreed to review the audio

recording of that conference in advance of the next meet and confer. (Id.) AlixPartners’ counsel

promptly did so, and discovered that McKinsey’s characterization of the Court’s limited comments

about potential nonparty discovery of AlixPartners was inaccurate.

       On Monday, November 25, 2019, AlixPartners sent McKinsey a letter noting that it had

reviewed the recordings of the November 20 status conference and disagreed with McKinsey’s

characterization of the Court’s comments. (Powell Decl. Ex. 14 at 2.) AlixPartners also proposed to


                                                  6
       Case 18-35672 Document 2522 Filed in TXSB on 12/02/19 Page 10 of 20



resume the meet-and-confer process the following week, given its limited availability during the

holiday week. (Id.) McKinsey did not respond to AlixPartners’ November 25 letter.

       At approximately 10:00 p.m. on November 26, McKinsey served the Latest Subpoenas: a

supplemental document subpoena containing five new demands, and a revised deposition subpoena.

(Powell Decl. Exs. 15, 16.) Then, shortly before 11:30 p.m. that same night, McKinsey filed its

Motion.

       D. Communications With McKinsey Since The Motion Was Filed

       McKinsey finally responded to AlixPartners’ November 25 request to continue the meet-and-

confer process three days after filing the Motion, noting last Friday that McKinsey remains available

to meet and confer. (Powell Decl. Ex. 17.) AlixPartners reiterated its proposal to resume the meet-

and-confer process the week of December 2.            (Id.)   During a subsequent e-mail exchange,

AlixPartners requested that McKinsey put any proposal for narrowing the Subpoenas in writing.

(Powell Decl. Ex. 18.) McKinsey responded that it “would agree to the redaction of the portion(s)

of the competitive response documents that are client lists or referral sources, with the production of

a log identifying the redaction and reason.” (Id.) In other words, McKinsey still refuses to modify

its document requests to nonparty AlixPartners in any respect, apart from permitting limited

redactions to a subset of the documents demanded.

                                           ARGUMENT

I.     The Motion Should Be Denied Because The Requests Are Irrelevant, Overly Broad,
       And Unduly Burdensome.

       As the party demanding discovery, McKinsey bears the initial burden of showing that “the

materials and information it seeks are relevant to the lawsuit[.]” Buckeye Ret. Co. v. Wade (In re

Wade), No. 10-31139-H3-7, 2012 Bankr. LEXIS 5210, at *10-11 (Bankr. S.D. Tex. Nov. 7, 2012);

see also MetroPCS v. Thomas, 327 F.R.D. 600, 609 (N.D. Tex. 2018) (“[T]he Subpoena may only

properly seek testimony and documents that are relevant to any party’s claim or defense in that case”).

                                                  7
       Case 18-35672 Document 2522 Filed in TXSB on 12/02/19 Page 11 of 20



It cannot meet that burden.

       McKinsey purports to seek documents falling into two categories: (1) “documents and

communication pertaining to Alix’s and AlixPartners’s efforts to drive [McKinsey] out of the

restructuring advising market” and (2) “documents and communications pertaining to AlixPartners’s

policies and procedures governing its Rule 2014 disclosures.” (Mot. at 11.) No such categorical

division is apparent on the face of the Document Subpoena (or Deposition Subpoena). Almost all of

the requests and topics in the Subpoenas instead are directed at: AlixPartners’ structure and

governance (Requests Nos. 1-2 / Topics Nos. 1, 4); its internal policies, practices, and procedures

(Requests Nos. 3, 7-10, 12, 16-20 / Topics Nos. 2-3, 8-10); or its internal and external correspondence

(Requests Nos. 4-6, 11, 14-15 / Topics Nos. 5-7). McKinsey’s suggestion that all of the Document

Subpoena’s requests for production fall into these two categories is plainly designed to obscure the

breadth and burden of the requests, which seek a wide range of AlixPartners’ confidential business

information.

       In all events, neither of these categories of information (nor the many underlying requests) is

remotely relevant to the “employment application” pending before the Court. How AlixPartners is

organized, who owns interests in AlixPartners, how AlixPartners construes the disclosure

obligations under Rule 2014 and the Bankruptcy Code, what internal procedures AlixPartners has

adopted in this regard, AlixPartners’ historic Rule 2014 filings, AlixPartners’ retirement plan

offerings, and AlixPartners’ internal or external communications about its views on competition with

McKinsey have nothing whatsoever to do with whether McKinsey should be retained as the debtors’

restructuring advisor in Westmoreland. After all, AlixPartners never sought to be retained by the

debtors in this Chapter 11 Proceeding. The Motion particularly focuses on purported evidence of

some effort by AlixPartners and Jay Alix to “drive [McKinsey] out of the restructuring market,” but

this has nothing at all to do with the pending question of whether McKinsey should be retained here


                                                  8
       Case 18-35672 Document 2522 Filed in TXSB on 12/02/19 Page 12 of 20



either. See Comments of United States Trustee at 9 n.11, In re Alpha Nat. Res., Inc., Case No. 15-

33896-KRH (Bankr. E.D. Va. Nov. 30, 2018), ECF No. 4164 (“McKinsey’s suggestions of bad faith

motives by Mar-Bow do not excuse either its opposition to making public disclosures that should

have been made voluntarily, or the deficiencies in the disclosures it ultimately made.”).

       The Document Subpoena is otherwise overbroad, seeking broad swaths of documents without

any particularity, which unduly burdens a nonparty.3 Request No. 5 demands, for example, all

documents and communications “concerning McKinsey, the Proposed Professionals, or MIO related

to this Action,” without any limitation to the issues concerning McKinsey’s retention. Other requests

suffer the same defect, for example: Request No. 11 demands documents that “originated from the

Proposed Professionals, McKinsey, or MIO” regardless of whether they have any connection to this

Action or the relevant issues; Request No. 13 demands “[a]ll deposition transcripts from the Delaware

Litigation,” an entirely unrelated proceeding; and Request 15 demands documents “with or

concerning the United States Trustee concerning this Action.”         Even where AlixPartners has

specifically responded that it has no relevant documents (Mot. Ex. E at Responses Nos. 3, 4, and 15),

McKinsey has simply ignored this fact and demanded full compliance.

       Ultimately, the Motion—particularly its allegations of a joint effort by AlixPartners and the

Objectors to harm McKinsey—leaves little doubt that McKinsey has not served this mass of

subpoenas on AlixPartners because of any substantive relationship between the information sought

and the employment application before the Court. Rather, it seeks this information for other

purposes.    First, the Motion’s elaborate, detailed, and unfounded allegations concerning

AlixPartners’ purported efforts to drive McKinsey out of the restructuring business reveal what

McKinsey has previously threatened: that it is considering filing an action against AlixPartners.


3
       The Document Subpoena is also procedurally defective, having been issued from the
       Southern District of New York rather than the district in which this action is pending. See
       Fed. R. Civ. P. 45(a)(2).
                                                  9
       Case 18-35672 Document 2522 Filed in TXSB on 12/02/19 Page 13 of 20



McKinsey thus appears to be pursuing pre-complaint discovery in search of claims against

AlixPartners, thereby flouting the Court’s admonishment that the parties are not to seek discovery in

this case for “use in other proceedings.” (Nov. 13, 2019 Hr’g Tr. at 07:25 – 08:04.) Second,

McKinsey seeks the Competitive Response Documents to end run the Delaware Chancery Court’s

denial of access to many of the same documents (Powell Decl. Ex. 7 at ¶¶ 15-16), thereby ignoring

this Court’s direction that the parties not use discovery in this case “to undermine other court orders.”

(Nov. 13, 2019 Hr’g Tr. at 07:25 – 08:04.) And, third, the rapid-fire service of multiple burdensome

subpoenas and an “emergency” motion to compel reveal that McKinsey is abusing the discovery

process by seeking a deluge of discovery from a nonparty even greater than what appears to have

been required of the Objector.

II.    The Motion Should Be Denied Based On McKinsey’s Failure To Meet And Confer In
       Good Faith.

       A party may move for an order compelling disclosure or discovery, but bears an affirmative

burden to “take reasonable steps to avoid imposing undue burden or expense” on a nonparty, such as

not filing a motion to compel until after meeting and conferring with the discovery target. See Fed.

R. Civ. P. 45(d)(1). Meeting and conferring in good faith is central to that process. Cf. Fed. R. Civ.

P. 37(a)(1) (requiring motions to compel under Rule 37 to include “a certification that the movant

has in good faith conferred or attempted to confer with the person or party failing to make disclosure

or discovery in an effort to obtain it without court action”).

       The Motion was filed prematurely. McKinsey alleges generally that it and AlixPartners “met

and conferred in good faith regarding AlixPartners’s objections to the Subpoenas” on November 21.

(Mot. at 13.) That was the only time that the parties met and conferred. On that call, McKinsey’s

counsel simply walked through each of the twenty requests in the Document Subpoena. (Powell

Decl. Ex. 14 at 1.) Yet, McKinsey asserts that AlixPartners has “refused to engage” concerning the

Subpoenas. Nothing could be further from the truth. AlixPartners proposed on November 25 to

                                                   10
       Case 18-35672 Document 2522 Filed in TXSB on 12/02/19 Page 14 of 20



schedule the next meet and confer after the Thanksgiving weekend. McKinsey ignored that proposal,

and instead served two new subpoenas and the emergency Motion the next day. Simply put,

McKinsey unilaterally terminated the meet-and-confer process.

       McKinsey likewise manufactured the “emergency” basis for seeking relief. AlixPartners

understands that, although McKinsey has proposed a December 20 cutoff for document discovery,

that proposal has not been adopted, and the current discovery cutoff remains January 31, 2020. There

was, and is, no emergency.

       For all these reasons, the Motion to Compel should be denied.

III.   The Court Should Grant AlixPartners’ Motion To Quash The Latest Subpoenas.

       AlixPartners respectfully requests that the Court enter an order pursuant to Federal Rule of

Civil Procedure 45(d) quashing the Latest Subpoenas. Under Rule 45(d)(1), McKinsey “must take

reasonable steps to avoid imposing undue burden or expense on a person subject to the subpoena.”

Fed. R. Civ. P. 45(d)(1). It has not. Rather, in the Latest Subpoenas, McKinsey has propounded still

more burdensome requests for irrelevant AlixPartners documents, on a schedule that requires

AlixPartners to begin preparing responses to the Latest Subpoenas at the same time that it is

responding to the emergency Motion. This Court “must quash or modify a subpoena that . . . subjects

a person to undue burden,” as the Latest Subpoenas plainly do. Fed. R. Civ. P. 45(d)(3)(A).

       To determine whether a nonparty subpoena presents an undue burden, Courts in this circuit

have considered: “(1) relevance of the information requested; (2) the need of the party for the

documents; (3) the breadth of the document request; (4) the time period covered by the request; (5)

the particularity with which the party describes the requested documents; and (6) the burden

imposed.” MetroPCS, 327 F.R.D. at 609 (quoting Wiwa v. Royal Dutch Petroleum Co., 392 F.3d

812, 818 (5th Cir. 2004)). Each of these factors requires quashing the Latest Subpoenas.

       The new document requests seek to impose on nonparty AlixPartners the obligation to


                                                11
       Case 18-35672 Document 2522 Filed in TXSB on 12/02/19 Page 15 of 20



conduct searches for emails from “April 1, 2013 to December 31, 2015” (Instruction No. 1) for:

       (i)     internal AlixPartners documents and communications concerning McKinsey’s

               restructuring business (Request No. 1);

       (ii)    communications between AlixPartners and McKinsey on the same topic (id., Request

               No. 2);

       (iii)   entirely external communications among Jay Alix (who was not employed by

               AlixPartners during the applicable time period) and certain McKinsey representatives

               on the same topic (id., Request No. 3);

       (iv)    “All Documents and Communications” concerning the foregoing topics (id., Request

               No. 4); and

       (v)     “All Documents and Communications” responsive to Requests Nos. 12, 13 and 19 in

               the Document Subpoena—i.e., requests subject to the Motion—but for a modified

               timeframe (id., Request No. 5). (Powell Decl. Ex. 15.)

       The twelve deposition topics in the Latest Subpoena largely repeat those in the Deposition

Subpoena subject to the Motion and mirror the document requests above. (Powell Decl. Ex. 16.)

       As with the Subpoenas subject to the Motion, the information sought in the Latest Subpoenas

is not relevant to the question of whether McKinsey should be retained in this Chapter 11 proceeding.

As an initial matter, documents and communications from the 2013-2015 period by definition would

not pertain to the Westmoreland Chapter 11 proceeding—and specifically whether McKinsey’s Rule

2014 disclosures in this proceeding were adequate—since Westmoreland was not filed until years

later. Moreover, the request for communications entirely within AlixPartners about McKinsey’s

restructuring business seeks AlixPartners’ internal deliberations about a competitor, which is not

relevant to this matter and, once again, is designed to obtain the same type of documents that

McKinsey was denied in Delaware Chancery Court. To the extent that the other requests seek


                                                 12
       Case 18-35672 Document 2522 Filed in TXSB on 12/02/19 Page 16 of 20



communications among Mr. Alix and McKinsey representatives, or documents about those

communications, nonparty AlixPartners is the wrong target.

       These same deficiencies also render the Latest Subpoenas overbroad, which alone is sufficient

to quash the subpoenas. MetroPCS, 327 F.R.D. at 610 (holding that courts “may find that a subpoena

presents an undue burden when the subpoena is facially overbroad” (citation omitted)); Campos v.

Webb Cty., No. 5:12-CV-7, 2013 WL 12387157, at *3 (S.D. Tex. Oct. 25, 2013) (“Courts have held

that a request for ‘any and all documents’ relating to a particular subject, such as the subpoena request

at issue, is overbroad and amounts to little more than a fishing expedition.” (internal quotations

omitted)); Bancroft Life & Cas. ICC, Ltd. v. Lo, Misc. Action H-13-0389, 2013 WL 12142367, at

*1-2 (S.D. Tex. Jun. 11, 2013) (quashing as “patently overbroad” request seeking “all documents and

communications with or relating to”).

       Finally, McKinsey cannot offer any reasonable basis for imposing on nonparty AlixPartners

the obligation to search for emails on any topic, particularly with respect to a timeframe ending nearly

four years ago, for purposes of a retention application in a Chapter 11 proceeding with which

AlixPartners has had no involvement, apart from its unsolicited role as a nonparty target of seven

subpoenas. Nor can it justify a request to depose AlixPartners on these same topics.

       For these reasons and those offered in opposition to the Motion, the Latest Subpoenas should

be quashed.




                                                   13
       Case 18-35672 Document 2522 Filed in TXSB on 12/02/19 Page 17 of 20



                                           CONCLUSION

       AlixPartners respectfully requests that the Motion be denied and that its cross-motion to quash

be granted, and reserves the right to seek such further relief as is just and proper.

         Dated: December 2, 2019               Respectfully submitted,
                Houston, Texas

                                               WILLKIE FARR & GALLAGHER LLP

                                               By: /s/ Jennifer J. Hardy
                                                   Jennifer J. Hardy (Texas Bar No. 24096068)
                                                   600 Travis Street, Suite 2100
                                                   Houston, Texas 77002
                                                   Telephone: (713) 510-1700
                                                   Facsimile: (713) 510-1799
                                                   jhardy2@willkie.com

                                                    AND

                                                    Wesley R. Powell (pro hac vice admission
                                                    pending)
                                                    Jordan C. Wall (pro hac vice admission pending)
                                                    787 Seventh Avenue
                                                    New York, New York 10019
                                                    Telephone: (212) 728-8000
                                                    Facsimile: (212) 728-9000
                                                    wpowell@willkie.com
                                                    jwall@willkie.com

                                                    Attorneys for AlixPartners LLP




                                                   14
       Case 18-35672 Document 2522 Filed in TXSB on 12/02/19 Page 18 of 20



                             Request for Emergency Consideration

       Pursuant to Local Rule 9013-1(i), the undersigned counsel requests emergency consideration

and hereby certifies the accuracy of the foregoing pleading.

                                                /s/ Jennifer J. Hardy
                                                Jennifer J. Hardy




                                                 15
       Case 18-35672 Document 2522 Filed in TXSB on 12/02/19 Page 19 of 20



                                  Certificate of Conference

       I hereby certify that in advance of filing the foregoing pleading, counsel for

AlixPartners conferred with counsel for McKinsey via email to narrow the scope of the

Subpoenas, in accordance with Local Rule 9013-1(g)(1). Despite these efforts, McKinsey and

AlixPartners were unable to reach an agreement on the scope of the discovery.

                                               /s/ Jennifer J. Hardy
                                               Jennifer J. Hardy




                                               16
       Case 18-35672 Document 2522 Filed in TXSB on 12/02/19 Page 20 of 20



                                   Certificate of Service

       I certify that on December 2, 2019, I caused a copy of the foregoing document to be

served by the Electronic Case Filing System for the United States Bankruptcy Court for the

Southern District of Texas.

                                              /s/ Jennifer J. Hardy
                                              Jennifer J. Hardy




                                              17
